Citation Nr: 0826727	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-34 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hemorrhoids, to include 
as secondary to service-connected residuals of small bowel 
resection with secondary gastroesophageal reflux disease and 
anemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed entitlement to service connection for 
hemorrhoids.  
In an Appellant's Brief dated in July 2008, the veteran's 
representative claims that chronic diarrhea and frequent 
bowel movements associated with the veteran's service-
connected residuals of small bowel resection include and that 
these symptom have caused chronic hemorrhoids have.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  Such 
matters involve medical questions and must be addressed by 
medical personnel.  Under the circumstances, the Board 
believes that a VA examination with opinion is necessary to 
comply with 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of any 
current hemorrhoids.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should respond to the following:

a) is it at least as likely as not (a 50 
percent or higher degree of probability) 
that the veteran's hemorrhoids are 
causally related to the veteran's active 
duty service?  

b) is it at least as likely as not (a 50 
percent or higher degree of probability) 
that such hemorrhoids were caused by the 
veteran's service-connected residuals of 
small bowel resection, to include any 
associated chronic diarrhea and frequent 
bowel movements?  

c)  is it at least as likely as not (a 50 
percent or higher degree of probability) 
that such hemorrhoids were aggravated by 
the service-connected residuals of small 
bowel resection, to include any 
associated chronic diarrhea and frequent 
bowel movements?

2.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim 
of service connection for hemorrhoids, to 
include as secondary to service-connected 
residuals of small bowel resection with 
secondary gastroesophageal reflux disease 
and anemia.  The veteran should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
